Citation Nr: 1647358	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  14-39 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to March 1963. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2014 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Lincoln, Nebraska that denied entitlement to service connection for a lumbar spine condition and bilateral hearing loss.  The Veteran perfected his appeal.  

In an October 2015 rating decision, the RO granted service connection for multi-level lumbar degenerative disc disease with surgical scar and assigned a 10 percent disability rating effective January 13, 2014.  As this represents a full grant of the benefit sought, this matter is no longer on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c); 38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's current bilateral hearing loss had its onset in active service.


CONCLUSION OF LAW

The requirements for entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system (e.g., sensorineural hearing loss) when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309. 

When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013). 

The Veteran contends that he developed bilateral hearing loss from military acoustic trauma, to include working in a loud environment for four years.  See October 2014 correspondence.  A review of his service records reflects a military occupational specialty (MOS) of elect power production specialist.  Based the Veteran's MOS, noise exposure has been conceded.

Service treatment records include a July 1958 enlistment report of medical examination, in which the Veteran scored 15 out of 15 on Whispered Voice Tests administered to both ears.  

On an August 1962 separation report of medical history, the Veteran denied ear, nose or throat trouble, or running ears.  On separation report of medical examination, an audiogram revealed puretone thresholds as follows:  


HERTZ





500
1000
2000
3000
4000
RIGHT
15
20
10
5
5
LEFT
15
20
10
10
5

In a statement received in August 2014, the Veteran's spouse reported that she was married to the Veteran while he was serving in the Air Force.  She noted that he lost part of his hearing in his right ear during this time.  Although left ear hearing loss was not shown in service, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has current bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385 (2016) (see April 2014 VA examination report and September 2014 correspondence from Dr. C.A.F). Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Also, an October 2009 audiological evaluation from Dr. R. J. S. includes and uninterpreted audiogram indicative of high frequency hearing loss.

In regards to the relationship between the Veteran's current hearing loss and an in-service injury, including acoustic trauma, there are conflicting medical opinions.  Evidence against the claim includes an April 2014 hearing loss and tinnitus disability benefits questionnaire, in which the VA examiner answered, "No" when asked if the Veteran's hearing loss was at least as likely than not (50 percent probability or greater) caused by or a result of an event in military service.  The examiner reasoned that the induction (1958) examination was a Whispered Voice Test and the discharge (1962) examination revealed no ratable hearing loss.  

The examiner converted the results (reported above) from the 1962 examination to current ANSI standards.  After conversion, the examiner noted that the Veteran was shown to have mild hearing loss in the low frequencies, which appeared to be due to a transient middle ear condition as he had normal thresholds at the same frequencies at his recent examination.  The examiner stated that current science indicates that "understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely" (Institute of Medicine).  "The evidence from laboratory studies in humans and animals is sufficient to conclude that the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure" (Institute of Medicine).  The examiner determined that as a result, given normal hearing at discharge, the Veteran's current hearing impairment is less likely as not caused by, or aggravated by military noise exposure.  The examiner added that the Veteran indicated he first started noticing hearing loss while in the military; however, results at the time of separation indicated normal hearing from 500-600 Hz, bilaterally.  

Evidence in favor of the Veteran's claim includes September 2014 correspondence from Dr. C.A.F, a Doctor of Audiology, who reviewed the Veteran's service and military records and noted the Veteran's reports of being exposed to the noise of power plants and loud aircraft, while serving on flight lines in the military from the late 1950's through the mid-1960's.  Dr. C.A.F. reported that since that time, the Veteran had not been exposed to any significant amount of noise.  Dr. C.A.F. opined that it was "quite likely that the noise exposure [the Veteran] suffered during his military service was the beginning of his hearing loss ..."  Dr. C.A.F. reasoned that the type and degree of the Veteran's hearing level was consistent with noise induced hearing loss.

While there is conflicting medical evidence that weighs both for and against the claim for service connection for bilateral hearing loss, the Board finds that there is competent evidence to support the claim that the current bilateral hearing loss is related to an in-service injury, including acoustic trauma such as conceded noise exposure, a right ear hearing loss disability by VA standards on his discharge examination, the Veteran and his spouse's contentions, and a medical opinion relating the current diagnosis of a bilateral hearing loss disability to the in-service noise exposure.

Accordingly, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss is warranted. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hearing loss is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


